DETAILED ACTION
Summary
This Office action is in response to reply dated December 22, 2020.  Claims 1, 3, 6-12, 14-16, 18, 20-22, 24 and 26-34 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  The following amendments fix typographical errors.

Amendments to claims dated December 22, 2020:
Claim 7, line 1, is amended as follows: “The 

Claim 10, line 9, is amended as follows: “that exists between the first set of image features extracted from the image and the second set of”

Claim 21, line 8, is amended as follows: “that exists between the first set of image features extracted from the image and the second set of”
image features extracted from the image and the second set of”

Allowable Subject Matter
Claims 1, 3, 6-12, 14-16, 18, 20-22, 24 and 26-34 are allowed.  The following is an examiner’s statement of reasons for allowance:  Hodge, Yamaya and Lai, either alone or in combination, fail to disclose and/or fairly suggest the limitations as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN WILSON whose telephone number is 571-270-5884.  The examiner can normally be reached on Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRIAN WILSON/Primary Examiner, Art Unit 2687